DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 10-14, 16-17, 19-22 and 23-31 are pending.  Claims 10-14, 16 and 23-31 are the subject of this FINAL Office Action.  Claims 17 and 19-22 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
New grounds of rejections are presented below to address the new limitation of “wherein the first baffle section is configured to be detached from the first opposing edge of the opening of the build chamber and compressed . . . and wherein the additive manufacturing system does not include a hinged door.”
	SWANSON (US 7,297,304) is silent as to how the accordion doors/baffles 132, 136 are attached to the opening 130.
	
New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, 23-27 and 29-31 are rejected under 35 U.S.C. § 103 as being unpatentable over SWANSON (US 7,297,304), in view of MCGUIRE (US 2,220,939) and WEISS (US 4,574,860).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to adapt familiar baffle/accordion-style doors to be detachable to openings/frames in order to further save space with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (“Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. . . . A person of ordinary skill is also a person of ordinary creativity, not an see also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009) (“[W]hile an analysis of obviousness always depends on evidence . . . it also may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference.”).
	As to claims 10 and 23, SWANSON teaches an additive manufacturing system for printing three-dimensional parts, the additive manufacturing system comprising: a build chamber having first and second opposing edges (build chamber 24; Figs. 1-3); a build platen within the build chamber (platform 16; Figs. 1-3); a baffle door extendable across the opening and configured to enable a user to open and close access to the build chamber, the baffle door comprising: a first baffle section removably attached proximate the first opposing edge and configured to expand and contract across the opening (first/right accordion-style x-baffle door 132; Fig. 2); a second baffle section attached proximate the second opposing edge and configured to expand and contract across the opening (second/left accordion-style x-baffle door 132; Fig. 2); and a third baffle section positioned between the first baffle section and the second baffle section (y-baffle 136; Fig. 2), the third baffle section having a frame (y-baffle tray 134; Fig. 2), a tool port (y-baffle system with “open center” for extrusion head 14 with extrusion head nozzle 66 through opening in y-baffle system; Figs. 1-3, col. 7, ll. 9-11), and a set of baffles 
	As to claims 11 and 24, SWANSON teaches heating mechanism/heaters 34 that heats chamber (col. 4, ll. 16-17, col. 4, ll. 35-67, col. 7, ll. 29-38).
	As to claims 12-13 and 25-26, SWANSON teaches the baffle doors are insulated (col. 3, l. 20, col. 4, ll. 47-67, col. 6, l. 4, col. 7, ll. 1-30, col. 8, ll. 11-27).
	As to claims 14 and 27, SWANSON teaches the baffle sections are independently operable (Figs. 1-3 and col. 7, ll. 1-37).
	As to claims 29-31, SWANSON teaches first, second and third baffles removably attached to each other (Fig. 2).
	SWANSON does not explicitly teach “wherein the first baffle section is configured to be detached from the first opposing edge of the opening of the build chamber and compressed . . . and wherein the additive manufacturing system does not include a hinged door” (claim 1) or “wherein the first baffle section is configured to be detached from the third baffle section and 
However, a skilled artisan of ordinary creativity and common sense would have been familiar with analogous options to attach accordion/baffle doors to casings, openings, jambs, etc., including detachable configurations to further save space and allow easier cleaning, fixing, etc.  The Office follows the following guidance as to analogous prior art:
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
	In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1061 (Fed. Cir. 1992)). A recent decision from the U.S. Court of Appeals for the Federal Circuit, In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011), is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.
	Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the 

MPEP § 2141.01(a).  The Specification states that one problem was saving space using accordion/baffle doors.  Specifically, the Specification teaches that 
As build chamber sizes increase, especially for large format printers, the bulk and size of a door, such as door 48, becomes unwieldy. For installations of large numbers of additive manufacturing systems, such as in an additive manufacturing system farm, the space required for large, heavy doors reduces printer density and therefore cost-effectiveness of the print farm

(para. 0024).  In other words, the problem to be solved is to reduce door space.  baffle/accordion doors, including detachable baffle/accordion doors were very familiar options to achieve this.  For example, MCGUIRE teaches accordion/baffle/bellows doors capable of being detached from casing, jamb, opening, etc. via removable screws 31 (Figs. 1-2).  As any skilled artisan of ordinary creativity and common sense would understand, accordion/bellows/baffle doors save space (“Another object of the invention is to provide an articulated frame work which is capable of substantially complete collapse into minimum volume”; col. 1, ll. 23-26).  WEISS is also demonstrative.  WEISS teaches folding/accordion/baffle/bellows doors removable attached to casing, jamb, etc. (Fig. 9 and claims 1-2, for example).  This allows easy removal, adjustment, etc., which a skilled artisan would recognize for space savings and ease of cleaning, for example.  
	The instant specification mentions another problem to be solved: “as heated build chambers often operate at temperatures on the order of 100 °C or higher, any opening of the chamber door 48 necessarily results in heat loss” and “[w]ith larger openings and larger doors, 
	Accordingly, an object of the invention is to provide an improved storm garage door as an energy saver in the reduction of heat transfer especially in garages located within buildings.
	Another object of the invention is to provide an improved storm garage door for eliminating drafts to reduce the wind chill factor during the winter season.
	Still another object of the invention is to provide an improved adjustable garage storm door having screens for providing ventilation during the summer season

(col. 1, ll. 16-26).
	In sum, MCGUIRE and WEISS demonstrate that analogous prior art teaching detachable folding/accordion/baffle/bellows doors would have been familiar to the skilled artisan as a known option to reduce space consumption, and increase energy efficiency in 3D printer doors.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to adapt familiar baffle/accordion-style doors to be detachable to openings/frames in order to further save space and energy with a reasonable expectation of success.

Claims 16 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over SWANSON, in view of MCGUIRE and WEISS, in further view of DIVINE (US 2015/0096266).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply known attachment options to the attached baffle sections of SWANSON with a reasonable expectation of success.

SWANSON does not explicitly teach the third baffle section further comprises a plurality of attachment knobs, arranged on either edge of the frame, and the first and the second baffle sections further comprise attachment connectors corresponding to the attachment knobs.
  However, such attachment techniques were well-known options in the art.  For example, DIVINE teaches 3D print components connected by knob-connector arrangements as shown in the instant drawings:
Instant Figs. 3B & 4B vs. DIVINE Figs. 6B & 6C

    PNG
    media_image1.png
    194
    582
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    311
    262
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    307
    258
    media_image3.png
    Greyscale

A skilled artisan would have been motivated to apply familiar attachment options such as those disclosed in DIVINE to attach the baffle sections of SWANSON to achieve similar purpose of attaching multiple components.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar attachment techniques of the prior art such as DIVINE to the baffle section attachments of SWANSON in view of MCGUIRE and WEISS with a reasonable expectation of success.

Prior Art
	The following prior art is pertinent to folding doors in 3D printers: US 20140178588 A1, para. 0055 (“In the shown embodiment, chamber 30 is accessible through door assembly 36, which, in the shown embodiment, includes bi-fold door 46 (shown in an open state). Door assembly 36 allows the printed 3D part 22 and support structure 24 to be removed from system 10 in an automated manner via platen assembly 32 and removal assembly 34, as discussed below. While illustrated with bi-fold door 46, door assembly 36 may alternatively include different automated door designs, such as accordion-based doors, hinged doors, and the like.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.